 Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.453 Page 1 of 10




 1   MOSES & SINGER LLP
     MICHAEL EVAN AVIDON #N.Y.S. Reg. No. 1722602
 2
     mavidon@mosessinger.com
 3   MARK N. PARRY #N.Y.S. Reg. No. 1862465
 4
     mparry@mosessinger.com
     ROBERT MCFARLANE #N.Y.S. Reg. No. 5140603
 5   rmcfarlane@mosessinger.com
 6
     405 Lexington Avenue, 12th Floor
     New York, NY 10174-1299
 7   Telephone: 212-554-7825
 8   Facsimile: 212-554-7700
     Pro Hac Vice
 9
10   PARKER IBRAHIM & BERG LLP
     JOHN M. SORICH #125223
11   John.Sorich@piblaw.com
12   HEATHER E. STERN #217447
     Heather.Stern@piblaw.com
13   MATTHEW HENDERSON #274252
14   Matthew.Henderson@piblaw.com
     695 Town Center Drive, 16th Floor
15   Costa Mesa, CA 92626
16   Telephone: 714.361.9550
     Facsimile: 714.784.4190
17
18   Attorneys for defendant JPMORGAN CHASE BANK, N.A.

19                       UNITED STATES DISTRICT COURT
20                     SOUTHERN DISTRICT OF CALIFORNIA

21
     ZIONS BANCORPORATION, N.A. dba         CASE NO.: 3:20-cv-2048-AJB-JLB
22   CALIFORNIA BANK & TRUST, a
     National Association,                  JUDGE: Hon. Anthony J. Battaglia
23
                Plaintiff,
24
                        v.
25                                           ANSWER
     JPMORGAN CHASE BANK, N.A., a
26   Delaware corporation,
27              Defendant.
28

                                         ANSWER
 Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.454 Page 2 of 10




 1         Defendant JPMorgan Chase Bank, N.A. (“JPMC” or “Defendant”), by its
 2   attorneys, Moses & Singer LLP and Parker Ibrahim & Berg LLP, for its answer to the
 3   complaint, dated September 18, 2020 (the “Complaint”) of plaintiff, Zions
 4   Bancorporation N.A. d/b/a California Bank and Trust (“CBT” or “Plaintiff”), states as
 5   follows:
 6         1.     Denies the allegations in Paragraph 1 of the Complaint except admits that
 7   Plaintiff brings this action for breach of contract.
 8         2.     Admits that this dispute arises from the international business dealings of
 9   FirmGreen; denies knowledge or information sufficient to form a belief as to whether
10   FirmGreen is an alternative energy company and client of CBT.
11         3.     Denies knowledge or information sufficient to form a belief as to the
12   truth of the allegations in Paragraph 3 of the Complaint.
13         4.     Denies knowledge or information sufficient to form a belief as to the
14   truth of the allegations in Paragraph 4 of the Complaint, except admits that JPMC
15   agreed to serve as confirming bank of the letter of credit described in the complaint
16   (the “LC”), and refers the Court to the LC and LC Confirmation for the contents
17   thereof.
18         5.     Denies knowledge or information sufficient to form a belief as to the
19   truth of the allegations in Paragraph 5 of the Complaint.
20         6.     Denies knowledge or information sufficient to form a belief as to the
21   truth of the allegations in Paragraph 6 of the Complaint, except admits that JPMC
22   received certain documents from the Plaintiff on behalf of FirmGreen.
23         7.     Denies the allegations in the first sentence of Paragraph 7 of the
24   Complaint except admits that JPMC found the documents to be “in order” and refers
25   the Court to the relevant SWIFT message(s) for the contents thereof.            Denies
26   knowledge or information sufficient to form a belief as to the truth of the allegations
27   in the second sentence of Paragraph 7 of the Complaint.
28         8.     Denies the allegations in Paragraph 8 of the Complaint.
                                                 1
                                               ANSWER
 Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.455 Page 3 of 10




 1         9.     Denies the allegations in Paragraph 9 of the Complaint.
 2         10.    Denies the allegations in Paragraph 10 of the Complaint except admits
 3   that JPMC is excused from paying Plaintiff under the LC or the LC Confirmation.
 4         11.    Denies the allegations in Paragraph 11 of the Complaint except admits
 5   that Plaintiff brought the instant action.
 6         12.    Denies knowledge or information sufficient to form a belief as to the
 7   truth of the allegations in Paragraph 12 of the Complaint.
 8         13.    Denies that JPMC, a national banking association, is a Delaware
 9   corporation; denies that JPMC is headquartered in New York, New York; denies that
10   JPMC is “licensed” to do business in California; admits that JPMC is qualified to
11   transact business in California and admits that JPMC conducts business in California
12   and San Diego County.
13         14.    Admits that the Court has subject matter jurisdiction but denies that the
14   Court has personal jurisdiction over Defendant.
15         15.    Denies that venue is proper in this Court.
16         16.    Denies knowledge or information sufficient to form a belief as to the
17   truth of the allegations in Paragraph 16 of the Complaint.
18         17.    Denies knowledge or information sufficient to form a belief as to the
19   truth of the allegations in Paragraph 17 of the Complaint.
20         18.    Denies knowledge or information sufficient to form a belief as to the
21   truth of the allegations in Paragraph 18 of the Complaint.
22         19.    Denies knowledge or information sufficient to form a belief as to the
23   truth of the allegations in Paragraph 19 of the Complaint, except admits that the
24   subject LC was issued in or about April 1, 2016 and directs the Court to the LC for the
25   contents thereof.
26         20.    Denies the allegations in Paragraph 20 of the Complaint except admits
27   that JPMC was confirming bank under the LC and directs the Court to the LC
28   Confirmation for the contents thereof.
                                                   2
                                                  ANSWER
 Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.456 Page 4 of 10




 1         21.    Denies knowledge or information sufficient to form a belief as to the
 2   truth of the allegations in Paragraph 21 of the Complaint and directs the Court to the
 3   Discount Agreement for the contents thereof.
 4         22.    Denies knowledge or information sufficient to form a belief as to the
 5   truth of the allegations in Paragraph 22 of the Complaint except admits that Plaintiff
 6   presented documents to JPMC on behalf of FirmGreen and JPMC found the
 7   documents to be “in order.”
 8         23.    Denies the allegations in Paragraph 23 of the Complaint except admits
 9   that JPMC advised Plaintiff that payment will be made on the maturity date.
10         24.    Denies knowledge or information sufficient to form a belief as to the
11   truth of the allegations in Paragraph 24 of the Complaint.
12         25.    Denies the allegations in Paragraph 25 of the Complaint.
13         26.    Admits the allegations in Paragraph 26 of the Complaint.
14         27.    Denies the allegations in Paragraph 27 of the Complaint and refers the
15   Court to the Amendment to the Discount Agreement for the contents thereof.
16         28.    Denies the allegations in Paragraph 28 of the Complaint, except admits
17   that Plaintiff presented drawing documents and that Defendant did not make payment
18   on March 13, 2017.
19         29.    Denies knowledge or information sufficient to form a belief as to the
20   truth of the allegations in Paragraph 29 of the Complaint.
21         30.    Denies knowledge or information sufficient to form a belief as to the
22   truth of the allegations in Paragraph 30 of the Complaint; denies that JPMC was or is
23   in default of its obligations as the confirming bank.
24         31.    Denies knowledge or information sufficient to form a belief as to the
25   truth of the allegations in Paragraph 31 of the Complaint.
26         32.    Denies knowledge or information sufficient to form a belief as to the
27   truth of the allegations in Paragraph 32 of the Complaint.
28         33.    Denies knowledge or information sufficient to form a belief as to the
                                                3
                                              ANSWER
 Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.457 Page 5 of 10




 1   truth of the allegations in Paragraph 33 of the Complaint.
 2         34.    Admits the allegations in Paragraph 34 of the Complaint.
 3         35.    Denies the allegations in Paragraph 35 of the Complaint and refers the
 4   Court to the cited decisions for the contents thereof.
 5         36.    Denies the allegations in Paragraph 36 of the Complaint and refers the
 6   Court to the cited decisions for the contents thereof.
 7                    FIRST CAUSE OF ACTION (Breach of Contract)
 8         37.    Incorporates all of the foregoing and subsequent paragraphs of this
 9   Answer as if alleged herein.
10         38.    Denies the allegations in Paragraph 38 of the Complaint except admits
11   that JPMC issued the LC Confirmation and refers the Court to the LC Confirmation
12   for the contents thereof.
13         39.    Admits that the LC required payment (subject to any applicable law(s) or
14   order(s)) and refers the Court to the LC Confirmation for the contents thereof.
15         40.    Denies knowledge or information sufficient to form a belief as to the
16   truth of the allegations in the first stanza of Paragraph 40 of the Complaint and directs
17   the Court to the Discount Agreement for a statement of its contents; denies that
18   Plaintiff “becam[e] the successor to FirmGreen as beneficiary of the LC.”
19         41.    Admits the allegations in the first three sentences of Paragraph 41 of the
20   Complaint, but denies the allegations in the fourth sentence of Paragraph 41 of the
21   Complaint.
22         42.    Denies that the date “for payment” on the LC was December 12, 2016
23   and thereafter extended by amendment and refers the Court to the LC and related
24   documents for the contents thereof.
25         43.    Denies the allegations in Paragraph 43 of the Complaint.
26         44.    Denies the allegations in Paragraph 44 of the Complaint.
27         45.    Denies the allegations in Paragraph 45 of the Complaint.
28
                                                4
                                              ANSWER
 Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.458 Page 6 of 10




 1                                    PRAYER FOR RELIEF1
 2         Denies that Plaintiff is entitled to judgment against Defendant or the damages
 3   sought in the Prayer for Relief.
 4                                         DEFENSES
 5                            FIRST AFFIRMATIVE DEFENSE
 6         Plaintiff’s claim is barred by the one-year statute of limitations set forth in
 7   U.C.C. Article 5 as enacted in New York (N.Y. U.C.C. § 5-116), California (Cal.
 8   Com. Code § 5-115) and/or Florida (Fla. Stat. Ann. § 675.115).
 9                          SECOND AFFIRMATIVE DEFENSE
10         Plaintiff does not have standing.
11                           THIRD AFFIRMATIVE DEFENSE
12         JPMC is not subject to personal jurisdiction.
13                          FOURTH AFFIRMATIVE DEFENSE
14         JPMC is excused from honoring the draw request by the Brazilian Court’s
15   injunction and related orders.
16                            FIFTH AFFIRMATIVE DEFENSE
17         JPMC is excused from honoring the draw request by FirmGreen’s fraud.
18                           SIXTH AFFIRMATIVE DEFENSE
19         JPMC acted at all times in good faith and/or honesty in fact.
20                         SEVENTH AFFIRMATIVE DEFENSE
21         Plaintiff’s claim must be reduced by the amount of any partial payments to
22   Plaintiff and/or FirmGreen.
23                          EIGHTH AFFIRMATIVE DEFENSE
24         Plaintiff’s claim is barred, in whole or in part, due to Plaintiff’s and/or
25   FirmGreen’s failure to mitigate damages.
26
     1
27     As the second cause of action in the Complaint was dismissed (see Order Dated
     August 3, 2021 at ECF No. 23, p. 17), JPMC need not interpose responses with
28   respect to the allegations in Paragraphs 46-50 of the Complaint.
                                                5
                                               ANSWER
 Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.459 Page 7 of 10




 1                            NINTH AFFIRMATIVE DEFENSE
 2         The Complaint fails to state a claim upon which relief may be granted.
 3                            TENTH AFFIRMATIVE DEFENSE
 4         Plaintiff’s claim is barred by the doctrines of laches, waiver, and unclean hands.
 5                        ELEVENTH AFFIRMATIVE DEFENSE
 6         Plaintiff and/or FirmGreen breached its warranties to JPMC.
 7                         TWELFTH AFFIRMATIVE DEFENSE
 8         Plaintiff’s claim for costs, attorneys’ fees and expenses is barred under
 9   applicable law.
10                       THIRTEENTH AFFIRMATIVE DEFENSE
11         New York law is applicable to Plaintiff’s claim.
12                      FOURTEENTH AFFIRMATIVE DEFENSE
13         Venue in the Southern District of California is improper.
14                        FIFTEENTH AFFIRMATIVE DEFENSE
15         Plaintiff’s claim is barred as there was no valid assignment of the LC.
16                        SIXTEENTH AFFIRMATIVE DEFENSE
17         Plaintiff is not the beneficiary, transferee beneficiary, or successor of the
18   beneficiary, so it takes subject to any defenses JPMC can assert against a drawing by
19   FirmGreen.
20                      SEVENTEENTH AFFIRMATIVE DEFENSE
21         Plaintiff’s claim fails for lack of consideration.
22                       EIGHTEENTH AFFIRMATIVE DEFENSE
23         Plaintiff failed to perform under the applicable contract.
24                       NINETEENTH AFFIRMATIVE DEFENSE
25         JPMC’s performance under the contract was excused by the non-occurrence of
26   a condition precedent.
27                       TWENTIETH AFFIRMATIVE DEFENSE
28         The applicable contract is not enforceable as there was no meeting of the minds.
                                                6
                                              ANSWER
 Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.460 Page 8 of 10




 1                      TWENTY-FIRST AFFIRMATIVE DEFENSE
 2         Plaintiff has failed to join an indispensable party, to wit, FirmGreen.
 3
 4   WHEREFORE, Defendant demands judgment dismissing the Complaint in its
 5   entirety, awarding Defendant its costs and expenses, including attorneys’ fees,
 6   incurred in defending this action, and granting such other and further relief as is just
 7   and proper.
 8
 9   Dated: September 1, 2021                Respectfully submitted,
10
                                             MOSES & SINGER LLP
11
12
                                             By: /s/ Mark N. Parry
                                               MICHAEL EVAN AVIDON
13                                             MARK N. PARRY
14
                                               ROBERT MCFARLANE

15                                           and
16
                                             PARKER, IBRAHIM & BERG LLP
17
18                                           By: /s/ Heather E. Stern
                                                JOHN M. SORICH
19                                              HEATHER E. STERN
                                                MATTHEW HENDERSON
20
                                             Attorneys for defendant JPMorgan Chase
21                                           Bank, N.A.
22
23
24
25
26
27
28
                                                7
                                              ANSWER
Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.461 Page 9 of 10



 1                                      PROOF OF SERVICE
 2                     STATE OF CALIFORNIA, COUNTY OF ORANGE
 3                Zions Bancorporation, N.A. etc. v. JPMorgan Chase Bank, N.A. etc.
                     USDC, Southern District, Case No.: 3:20-cv-2048-AJB-JLB
 4
   I am employed in the County of Orange, State of California. I am over the age of 18
 5 years and not a party to the within action. My business address is Parker Ibrahim &
   Berg LLP, 695 Town Center Drive, 16th Floor, Costa Mesa, CA 92626.
 6
         On September 1, 2021, I served the foregoing document(s) described as
 7 ANSWER on the interested parties in this action.
 8        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
 9 the document(s) with the Clerk of the Court by using the CM/ECF system.
   Participants in the case who are registered CM/ECF users will be served by the
10 CM/ECF system. Participants in the case who are not registered CM/ECF users will
11 be served by mail or by other means permitted by the court rules.
12
               (Federal) I declare that I am employed in the office of a member of the Bar of
13              this Court, at whose direction the service was made.
14              Executed on September 1, 2021, at Riverside, California.
15
16                                                        /s/ Marian Flores
                                                          Marian Flores
17
18
19
20
21
22
23
24
25
26
27
28

                                                    1
     45049501
                                            PROOF OF SERVICE
Case 3:20-cv-02048-AJB-JLB Document 26 Filed 09/01/21 PageID.462 Page 10 of 10



 1                                 SERVICE LIST
 2          Zions Bancorporation, N.A. etc. v. JPMorgan Chase Bank, N.A. etc.
               USDC, Southern District, Case No.: 3:20-cv-2048-AJB-JLB
 3
 4
   Jason H. Tokoro                             Attorneys for Plaintiff CALIFORNIA
 5 Kiva G. Schrager                            BANK & TRUST
 6 MILLER BARONDESS, LLP
   1999 Avenue of the Stars, Suite 1000        TEL:   310.552.4400
 7 Los Angeles, CA 90067                       FAX: 310.552.8400
                                               EMAIL: jtokoro@millerbarondess.com
 8                                             EMAIL: kschrager@millerbarondess.com
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
                                    PROOF OF SERVICE
